Citation Nr: 1035337	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-08 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1977 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was held on September 9, 2009, in Waco, Texas, before 
Kathleen K. Gallagher, a Veterans Law Judge who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination in 
this case.  A transcript of the hearing is in the claims file.  
After the hearing, the appellant submitted additional evidence to 
the Board, along with a written waiver of initial RO review of 
this evidence.  See 38 C.F.R. § 20.1304 (2009).


FINDING OF FACT

The competent and credible evidence establishes that the Veteran 
has been diagnosed with PTSD by a VA psychologist and that such 
diagnosis is due to a stressor that is based on "fear of hostile 
military or terrorist activity."  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009); Stressor Determinations for Post Traumatic Stress 
Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 
14, 2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA is required to meet the notice and duty to assist provisions 
of 38 U.S.C.A.            §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Without 
deciding whether these notice and development requirements have 
been satisfied in the present case, it is the Board's conclusion 
that the law does not preclude the Board from adjudicating the 
Veteran's claim.  This is so because the Board is taking action 
favorable to the Veteran by granting service connection for PTSD.  
Further discussion of the VCAA is not required.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(1992).

LAW AND ANALYSIS

I.	Service Connection for PTSD

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.                38 
C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and (3) 
competent evidence of a nexus or connection between the disease, 
injury, or event in service and the current disability.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the DSM-IV and that if a diagnosis is not 
supported by the findings on the examination report, the rating 
agency shall return the report to the examiner to substantiate 
the diagnosis.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD diagnosis 
will vary depending upon whether the Veteran engaged in 'combat 
with the enemy.'  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the Veteran have personally 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99.  If the VA determines the Veteran engaged in 
combat with the enemy and his alleged stressor is combat-related, 
then his lay testimony or written statement is accepted as 
conclusive evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided that 
such testimony is found to be 'satisfactory,' i.e., credible and 
'consistent with circumstances, conditions or hardships of 
service.'  See 38 U.S.C.A. § 1154(b);          38 C.F.R. § 
3.304(f); Zarycki, 6 Vet. App. at 98.

If, however, the VA determines either that the Veteran did not 
engage in combat with the enemy or that he did engage in combat, 
but that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates his testimony or statements.  
Id.  Service department records must support, and not contradict, 
the claimant's testimony regarding noncombat stressors. Doran v. 
Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. 
App. 1, 6 (1998) (wherein the Court stated, 'If the Veteran 
engaged in combat, his/her lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-service 
stressors').  If, however, the Veteran was not engaged in combat, 
he must introduce corroborative evidence of his claimed in-
service stressors.

Additionally, if a stressor claimed by a Veteran is related to 
the Veteran's "fear of hostile military or terrorist activity" 
and a VA or VA-contracted psychiatrist or psychologist confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor so long as there is 
not clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  Stressor 
Determinations for Post Traumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the 
effective date of the rule published on July 13, 2010).  "For 
purposes of this section, 'fear of hostile military or terrorist 
activity' means that a Veteran experienced, witnessed or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others . . . , and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror."  
75 Fed. Reg. at 39,852.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for PTSD.  

Initially, with regard to the claimed stressors, the Veteran 
contends that he witnessed air strikes and scud missile attacks 
during his active service during the Persian Gulf War.  The 
Veteran's DD Form 214 shows that the Veteran received the 
Southwest Asia Service Medal with two Bronze service stars and 
the Kuwait Liberation medal- Saudi Arabia.  The record also shows 
that the Veteran's unit was stationed in Khamisiyah, Iraq.  The 
Veteran testified that he was placed on leave to visit his family 
and was en route in a convoy when they were attacked with 
missiles and he saw one person killed.  In addition, the Veteran 
stated that he was shifted to an outpost when his area was hit 
with scud missiles and that the chemical weapons sirens were 
triggered.  The Veteran stated that this particular event 
occurred in January 1991.    

In addition, the Board notes that the Veteran has been diagnosed 
with PTSD.  The VA treatment records include numerous diagnoses 
of PTSD.  Furthermore, the Veteran was afforded a VA examination 
in March 2006.  The VA examiner explained that the Veteran met 
the DSM-IV stressor criteria.  It was noted that the Veteran 
reported chronic difficulties with recurring nightmares of 
explosions at least once or twice a week, panic attacks, restless 
sleep, social avoidance, irritability, easy startle, mistrust, 
and feelings of fear and sadness, and helplessness regarding the 
air strikes and destruction he experienced in Iraq.  The examiner 
explained that the Veteran met the DSM-IV stressor criteria due 
to his reports of scud warheads which resulted in explosions with 
death and injury to others in his company.  The Veteran reacted 
to the events with intense feelings of fear, helplessness, and 
horror.  The examiner provided a diagnosis of PTSD, secondary to 
experiencing scud missile attacks in the Persian Gulf.   

Based on the foregoing, the Board finds that the Veteran has a 
current diagnosis of PTSD conforming to the DSM-IV criteria.  
Additionally, the above evidence demonstrates that his current 
PTSD symptoms are directly linked to the incidents described by 
the Veteran in his written statements, hearing testimony, and at 
his March 2006 VA examination.  As such, the Board finds that 
there is a competent nexus opinion of record.  The remaining 
element of the Veteran's PTSD claim is credible supporting 
evidence that the claimed in-service stressor(s) occurred.  See 
38 C.F.R. § 3.304(f).  

With respect to the Veteran's stressors, the Board finds that 
under the new                38 C.F.R. 3.304(f)(3), the Veteran 
had "service in a location that would involve 'hostile military 
or terrorist activity'."  VBA Training Letter 211B (10-05), 
dated July 16, 2010.  As noted above, the Veteran was stationed 
in Iraq during the Persian Gulf War.  In addition, there is 
nothing in the record which tends to refute the Veteran's 
assertion that, during his service during the Persian Gulf War, 
he witnessed scud missile attacks and those injured by such 
attacks.  The Board therefore finds that the Veteran's claimed 
stressors, involving experiencing enemy fire and witnessing the 
death and injury of comrades are consistent with the places, 
types, and circumstances of the Veteran's service; thus, the 
Veteran's lay statements alone are sufficient to corroborate the 
stressors.  See Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39,843-44.  

Under the above circumstances, the Board finds that the evidence 
is in favor of the Veteran's claim of service connection for 
PTSD.  The evidence shows that the Veteran has a current 
diagnosis of PTSD based on his reported stressors.  Moreover, 
this diagnosis is the result of a stressor that is based on 
"fear of hostile military activity" as defined by the amended 
regulations.  Under these circumstances, service connection is 
warranted for PTSD.  38 C.F.R. § 3.304(f) (2009); 75 Fed. Reg. 
39,843; 75 Fed. Reg. 41,092.  Therefore, the Veteran's claim for 
service connection for PTSD is granted.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


